   Case 3:17-cv-00183-CAB-BGS Document 784 Filed 04/30/20 PageID.38372 Page 1 of 1




          MINUTE ORDER OF THE UNITED STATES DISTRICT COURT

                       SOUTHERN DISTRICT OF CALIFORNIA



Case Name: Finjan, Inc. v. ESET, LLC, et al.      Case Number: 17-cv-183-CAB-(BGS)

Hon. Cathy Ann Bencivengo      Ct. Deputy Lori Hernandez   Rptr Tape: n/a

It is hereby ORDERED that the pending motion in limine [Doc. No. 745] is deemed
WITHDRAWN without prejudice. It is SO ORDERED.

Date: April 30, 2020                                                    Initials: AJM
